Citation Nr: 1522303	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-45 523	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a kidney disorder, to include as secondary to service-connected hypertension.   

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected urethritis prior to November 20, 2013, and to an evaluation in excess of 40 percent from November 20, 2013, forward.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected pancreatitis.  

4.  Entitlement to an initial compensable evaluation for epididymitis.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION


The Veteran served on active duty from June 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decision(s) of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2014, the case was remanded for further development. 


FINDING OF FACT

On February 25, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


